DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
Status of Claims
Applicant’s cancellation of claims 3, 5, and 16-22 in the reply filed on 05/17/2021 is acknowledged.
Applicant’s amendment of claims 1, 4, 9, and 24 in the reply filed on 05/17/2021 is acknowledged.
Claims 1, 2, 4, 6 - 15, and 23-26 are under consideration in this Office Action. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
NANOWIRES OR NANOPYRAMIDS GROWN ON [[GRAPHITIC]] GRAPHENE  SUBSTRATE
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4, 6-8, 11, and 23 - 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., US 2010/0327258 (corresponding to US 8,043,4570 and listed in a previous Office Action), in view of Weman et al, WO2013/104723 (cited in this Office Action as it US version US 2015/00764450 and corresponding to US 10,243,104).
In re Claim 1, Lee discloses a device comprising a composition of matter (Fig. 3), the composition of matter comprising: a substrate 1 ([0036]); a seed layer 7 having a thickness of 50 nm or less ([0050]) deposited directly on top of the substrate 1; and an oxide or nitride masking 
Lee does not specify that the substrate 1 is graphene substrate having a thickness of 20 nm or less.
Weman teaches a device comprising a composition of matter, the composition of matter (Figs. 4) comprising: a graphene substrate having a thickness of 20 nm or less (Fig. 4; [0044-0046]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Lee’s graphitic substrate 1 with Weman’s graphene substrate, because  there is a good lattice match with many semiconductors when using graphene depending on how the semiconductor atoms are placed on the surface of graphene as taught by Weman  ([0011]).
In re Claim 2, Lee taken with Weman discloses the device of claim 1, wherein the seed layer 7 is a metallic layer (Lee: [0061-0063]) or a layer of oxidized or nitridized metal.
In re Claim 4, Lee taken with Weman discloses the device of claim 1, wherein the nanowires or nanopyramids 3 grow epitaxially from the graphene substrate 1 (Lee: [0053]; Weman: [0044]).
In re Claim 6, Lee taken with Weman discloses the device of claim 1, wherein the seed layer 7 is a metal layer comprising Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, B, Al, Si, Ge, Sb, Ta, W, or Nb, or an oxidized layer thereof (Lee: [0063]).

In re Claim 8, Lee taken with Weman discloses the device of claim 1, wherein the oxide or nitride masking layer comprises A12O3, TiO2, SiO2, AlN, BN, or Si3N4 (Lee: [0044])
In re Claim 11, Lee taken with Weman discloses the device of claim 1, wherein the plurality of nanowires 3 or nanopyramids are doped (Lee: [0069]).
In re Claim 12, Lee taken with Weman discloses the device of claim 1, wherein the plurality of nanowires or nanopyramids (3, 4) (Fig. 3(e)) are a plurality of core-shell nanowires or nanopyramids or a plurality of radially heterostructured nanowires or nanopyramids ([0051-0053]; [0072-0075]).
In re Claim 13, Lee taken with Weman discloses the device of claim 1, wherein the plurality of nanowires (3, 4)) or nanopyramids are a plurality of axially heterostructured nanowires or nanopyramids (Lee: [0051-0053]; [0072-0075]).
In re Claim 14, Lee taken with Weman discloses all limitations of claim 14 except for a top contact layer (upper 6) (Lee: Fig. 3(e); [0089]) on top of the plurality of nanowires or nanopyramids (3, 4) is a graphitic top contact layer.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to substitute the electrode layer 6 with the graphitic top contact layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).

In re Claim 23, Lee taken with Weman discloses the device of claim 1, wherein the device comprises a solar cell or LED (Lee: Figs. 7 and 8; [0096]).
In re Claim 24, Lee taken with Weman discloses the device of claim 1, wherein the surface of the graphitic substrate 1 (being substitute with Weman’s graphene substrate) is chemically and/or physically modified in the said plurality of holes (wherein 3 are located, Lee’s Fig. 3(c)) to enhance the epitaxial growth of the plurality of nanowires or nanopyramids 3 (Lee: [0062 - 0065]).
In re Claim 25, Lee taken with Weman discloses the device of claim 1, wherein the device comprises an electronic device (Lee: Figs. 7 and 8; [0097]).
In re Claim 26, Lee taken with Weman discloses the device of claim 15, wherein the oxide or nitride masking layer (2, 5) (Lee: Fig. 2(e)) comprises an oxide layer 5 and a nitride layer 2.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Weman as applied to claim 1 above, and further in view of in view of Choi et al., US 2011/0121264 (listed in a previous Office Action).
In re Claim 9, Lee taken with Weman and Choi discloses the device of claim 1, wherein the composition further comprises a support 530 (Choi: Fig. 9), such that the graphitic substrate 520 (being substitute with Weman’s graphene substrate) is carried on the support 530 and the seed layer 540 is deposited on top of the graphitic substrate 520 (being substitute with Weman’s 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Lee, Weman, and Choi, and to use the specified support to provide composite structures including two-dimensional graphenes and one-dimensional nanostructures as taught by Choi ([0006]).
In re Claim 10, Lee taken with Weman and Choi discloses the device of claim 9, wherein the support 530 (Choi: Fig. 9) comprises a semiconductor substrate comprising crystalline Si or GaAs with a crystal orientation of [111], [110], or [100] perpendicular to the surface; or a transparent glass of fused silica or fused alumina (Choi: [0051]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893